Title: Jefferson’s Instructions for Henry Remsen, Jr., 16 May 1791
From: Jefferson, Thomas
To: Remsen, Henry, Jr.



May 16. 1791.

Letters which come in time to reach Albany before the 25th. instant may be sent to Albany. No newspapers to be forwarded, except Fenno’s.
If a letter comes from the President, which seems to cover the commission for Mr. Eveleigh’s successor, Mr. Remsen will be so good as to open it,.put the great seal to it, and send it to the person, with an assurance that I shall countersign it on my return. In the mean time he can act.
Mr. Remsen will be so good as to recieve a check on the bank  for 35. Dollars, of which on the close of the month 10. Doll. are to be paid to Francis, 10. D. to Philip and 5. D. to Brown. The residue is meant to cover any little demands arriving during my absence.
I expect some parcels of wine from Bordeaux for the President and myself. Mr Lear will recieve the President’s as also a parcel for him from Havre. I do not know the quantity of mine, which with the incertainty of it’s coming at all prevents my leaving the duties. If it should arrive as there would be danger of it’s spoiling in a warehouse, perhaps Mr. Delany will let it come to my own cellars, on assurance that I will settle the duties on my return.
I expect 3 doz. of wine (as a sample) from Baltimore. Perhaps part of it may come by the stage. Also some cyder from Norfolk. The freight will be to be paid.
My tobo. as it comes, to be received by Mr. Lieper who will be so good as to pay the freight in my absence.
I leave with Mr. Remsen Mr. Griffin’s bill on Potter, protested. I have taken the liberty to desire Dr. Currie to inform Mr. Remsen what he would have done with them, and I will pray him to execute what he shall desire. Also to enquire if Griffin has any property in the hands of the persons whose names I give to Mr. Remsen.—Griffin has promised most solemnly that he will, during the present week put into Mr. Remsen’s hands paper to the whole amount of the bills. He will need pushing. Perhaps it may be prudent not to push so hard as to indispose him absolutely. It is very desireable to find out where his property is, yet so secretly as that he shall not know it.
